In re Thompson, John; — Plamtiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 305-826.
Granted. This court remanded this capital case to the trial court for a hearing on defendant’s post-conviction application. After the hearing, the trial court denied the application, and defendant has sought review of the denial in this court. The trial court has now set the execution for November 1,1995. The trial court is ordered to recall the setting of the execution date and to refrain from resetting the execution date until this court reviews the denial; relator is ordered to file any supplementary application within 30 days.